Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 8/28/20, is a national stage entry of PCT/MX2019/000023, International Filing Date: 02/28/2019; and claims foreign priority to MX/A/2018/002510, filed 02/28/2018. A certified copy of the foreign priority application is of record.

Status of Claims and Response to Restriction
Claims 1 and 10-16 are pending as of the response filed on 6/20/22. Claims 2-9 have been canceled; claims 10-16 have been newly added. 
Applicant's election with traverse of invention I, claims 1 and 10-16 in the reply filed on 6/20/22 is acknowledged.  The traversal is on the ground(s) that contrary to the examiner’s position, the inventions identified in Groups I and II are related to a single general inventive concept. Specifically, Applicants’ arguments are presented below:
“The Examiner alleges that claims 1-9 do not relate to a single general inventive concept because they lack the same or a corresponding special technical feature. Applicant respectfully disagrees. Contrary to the Examiner’s position, the inventions identified in Groups I and II are related to a single general inventive concept.

As mentioned in lines 2 to 6 on page 4 of the Specification, “the present invention provides a composition that comprises the synergistic combination of an agonist agent for MT1 and MT2 receptors (melatonin) with an antagonist agent of type NMDA glutamatergic receptors (ketamine), which is indicated for the control and treatment of mood disorders such as major depressive disorder and treatment-resistant depression”. Also, it is mentioned that “By means of the method described below, it was evaluated and substantiated that when the active principle ketamine is administered intraperitoneally in combination with the active principle melatonin, a more effective effect and a more powerful therapeutic activity are presented in antidepressant-type behavior in an experimental model of forced swimming than it is used to simulate depression in rodents.” See Specification at Page 12, Lines 1-5. Moreover, page 12, lines 6 to 10 of the Specification further states, “This method, in addition to serving to evaluate the activity of the melatonin-ketamine combination, was effective for determining the effectiveness of fluoxetine, as well as the concentrations required for each group under evaluation, so that through an in vitro evaluation, it allows to generate the best treatment parameters, that is, dose and active principle.”
In this way, the present disclosure provides a synergistic combination of two active ingredients (ketamine and melatonin) whose therapeutic features are identified from an in vitro method designed to provide a specific dose of said combination for each subject to be used in the treatment of a mood disorder. Therefore, it would be evident to a person of ordinary skill in the art that the method for in vitro determination of a personalized treatment as claimed in claim 9 as originally filed, is a method specifically designed to determine the specific dose of the pharmaceutical combination claimed in claims 1 to 8 as originally filed. Furthermore, in the text between line 14 on page 13 and line 8 on page 14 of the Specification, it is described that in the in vitro method for determining the optimal dose (specific dose) of the active ingredients, different concentrations of ketamine and melatonin were evaluated. Therefore, it would be evident to a person of ordinary skill in the art that said in vitro method is specifically adapted to provide the specific dose of the pharmaceutical combination of ketamine and melatonin for each subject. Therefore, the method of claim 9 is a method specifically designed to determine the therapeutics of the pharmaceutical combination of claims 1 to 8 in a personalized way for each subject.
In view of the discussion set forth in the preceding paragraphs, it is evident to a person of ordinary skill in the art that the two groups of claims identified by the Examiner are linked by the same inventive concept in that claims 1 to 8 claim "a pharmaceutical combination of an NUDA receptor antagonist agent and a melatonin MT1 and MT2 receptors agonist agent, for use in the treatment of a mood disorder”, while claim 9 claims "a method for determining the specific (personalized) concentration of said pharmaceutical combination to be used in a specific subject for the treatment of mood disorder”. Consequently, Applicant considers that the subject matter of claims 1 to 8 and the subject matter of claim 9 are related by a single inventive concept. This single inventive concept is set forth in amended independent claim 1 and dependent claims 10 to 16. Therefore, it is respectfully requested that the Restriction between the claims of Group I and Group II be withdrawn and that claims 1 and 10 to 16 be examined in accordance with the election of Group I.
It is noted that the new set of claims corresponds to the subject matter claimed in the claims granted by the Mexican Institute of Industrial Property (IMPI) in Patent MX 388531B, which corresponds to application MX/a/2018/002510, whose priority is claimed in international application number PCT/MX2019/000023. The present application, U.S. application number 16/976,636, is a national phase application of international application number PCT/MX2019/000023. Therefore, the invention of the Patent MX 388531 B is the same as the invention of the present application U.S. application number 16/976,636, and the novelty, inventive step, and unity of invention of the new set of claims have already been fully recognized by the Mexican Institute of Industrial Property (MPI) whose evaluation criteria have usually coincided with those of the U.S. Patent and Trademark Office“. 

Applicants’ arguments are not found persuasive. Claim 9, previously the sole claim of invention II, has been canceled, and as Applicants have discussed new claims 10-16 depend from claim 1, which is drawn to a pharmaceutical combination, i.e., a product. Since the current claims are drawn solely to a product, the combination of ketamine and melatonin, the previous restriction requirement between inventions I and II, a product and process, is rendered moot. Furthermore, as independent claim 1 has been amended to expressly recite the NMDA receptor antagonist as ketamine, and the melatonin MT1 and MT2 receptor agonist as melatonin, the species election requirement has also been rendered moot. However, the address Applicants’ assertion that previous claims 1-8, drawn to a product of invention I, and the method of invention II, claim 9, had unity of invention, the examiner respectfully disagrees. The method of invention II, previous claim 9, did not require the combination of an NMDA receptor antagonist and melatonin MT1 and MT2 receptor agonist of invention I; therefore, the inventions did not share a single general inventive concept, and the restriction requirement between inventions I and II was proper. Regarding Applicants’ argument the new set of claims are the same as those of invention of Patent MX 388531 B, and unity of invention has already been recognized by the IMPI, it is maintained that the examiner is required to perform an independent examination of the claims, regardless of what was discovered by other Patent Offices. 
Applicants have filed a request on 6/20/22 to delete the specification previously filed and insert the substitute specification; the substitute specification is acknowledged and accepted.  
Claims 1 and 10-16 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The initial portion of claim 1 recites, “A pharmaceutical combination…”, therefore, the claims have been examined as being directed to a product, not a process. However, the recitations drawn to intended use of the product, “for use in the treatment of a neuropsychiatric disease”, “and the neuropsychiatric disease is a mood disorder”, and “wherein a specific dose required for the treatment of the mood disorder is determined by the application of an in vitro method comprising….”, are required to be evaluated to determine if they comply with statutory requirements in accordance with MPEP. 
Step (iii) of the recited intended use in vitro method, “incubating the clone and/or primary cultures of step ii) in increasing concentrations of ketamine and melatonin” is indefinite, as the ranges of the concentrations of ketamine and melatonin encompassed by “increasing  concentrations of ketamine and melatonin” are not recited in the claim. The initial starting concentrations of ketamine and melatonin, as well as the final concentrations, are not recited, therefore the metes and bounds are unclear. 
Step (iv) of the recited intended use in vitro method, “staining the incubating cells of step iii) with specific biomarkers” is indefinite, as a selection of what these “specific biomarkers” are is not recited by the claim. Many millions of potential biomarkers exist, therefore, the potential range or selection of “specific biomarkers” is unclear. 
Step (vi) of the recited intended use in vitro method, “determining the optimal dose and treatment for the subject from the observed induced cellular response”, is indefinite, because it isn’t at all clear how this would occur. The claim doesn’t recite how from an observed induced cellular response, an optimal dose for treatment would be derived; there appears to be an omission of essential or necessary steps, and the metes and bounds are unclear. 
Claims 10-16 are similarly indefinite as these claims depend from claim 1. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benitez-King et. al., Neuropsychopharmacology, vol. 41, pp. S356-S358, publ. 2016, cited in the IDS.
The claims are drawn to a pharmaceutical combination comprising: an NMDA receptor antagonist agent, and a melatonin MT1 and MT2 receptor agonist agent, as active substances, for use in the treatment of a neuropsychiatric disease, wherein the NMDA receptor antagonist is ketamine; the melatonin MT1 and MT2 receptor agonist is melatonin or pharmaceutically acceptable salts thereof; and the neuropsychiatric disease is a mood disorder; and wherein a specific dose required for the treatment of the mood disorder is determined by the application of an in vitro method comprising: 
(i) obtaining a non-invasive sample of neuronal cells by exfoliation of a subject’s nasal
cavity;
(ii) culturing the sample of neuronal cells of step i) using a series of solutions for
obtaining a clone and/or primary cultures: and
(iii) incubating the clone and/or the primary cultures of step ii) in increasing
concentrations of ketamine and melatonin;
(iv) staining the incubating cells of step iii) with specific biomarkers:
(v) observing the induced cellular response of the stained cells through the formation of
spikes and/or cell clusters; and
(vi) determining the optimal dose and treatment for the subject from the observed
induced cellular response.
The examiner notes that as independent claim 1 is drawn to a “pharmaceutical combination comprising: an NMDA receptor antagonist agent, and a melatonin MT1 and MT2 receptor agonist agent, as active substances”, the claims have been examined as a product, not as a method or process. 
Benitez-King discloses treatment of mice with a combination of melatonin, at doses of 4 or 16 mg/kg via i.p., and ketamine, at a dose of 1.5 mg/kg via i.p., resulted in a significant decrease in immobility time as a mouse model of depression (see abstract under T112, pp. S357-S358). Therefore, Benitez-King discloses a pharmaceutical combination of the NMDA receptor antagonist, ketamine; and the melatonin MT1 and MT2 receptor agonist, melatonin. Regarding the recitation in instant claim 1, “for use in the treatment of a neuropsychiatric disease”, “and the neuropsychiatric disease is a mood disorder; and wherein a specific dose required for the treatment of the mood disorder is determined by the application of an in vitro method comprising: 
(i) obtaining a non-invasive sample of neuronal cells by exfoliation of a subject’s nasal
cavity;
(ii) culturing the sample of neuronal cells of step i) using a series of solutions for
obtaining a clone and/or primary cultures: and
(iii) incubating the clone and/or the primary cultures of step ii) in increasing
concentrations of ketamine and melatonin;
(iv) staining the incubating cells of step iii) with specific biomarkers:
(v) observing the induced cellular response of the stained cells through the formation of
spikes and/or cell clusters; and
(vi) determining the optimal dose and treatment for the subject from the observed
induced cellular response”; the recitation of claim 11, “The pharmaceutical combination according to claim 1, wherein the mood disorder is depression”; the recitation of claim 12, “The pharmaceutical combination according to claim 1, wherein the step of iv) of the in vitro method further comprises to fix the cells”; the recitation of claim 13, “The pharmaceutical combination according to claim 1, wherein the series of solutions used in the in vitro method comprises: 
a. A solution 1 comprises a culture medium, amino acids, mineral salts, vitamins, growth
factors of natural origin, and antibiotics;
b. A solution 2, comprises one or more pH regulators, and calcium chelating agents;
whose function is to wet the cells that will be propagated later;
c. A solution 3, comprises one or more substances that break down proteins and allow
separation between cells by dispersing them;
d. A solution 4, comprises one or more substances that allow the cells to be fixed to glass
support;
e. A solution 5, of cryopreservation comprising one or more cryoprotective agents from
cells of neuronal origin;
f. A solution 6 is, differentiating solution comprising a maintenance solution without
growth factors of natural origin, and a cyclic nucleotide compound that induces
differentiation;
g. A solution 7, comprises one or more protein molecule identifiers specific to neuronal
structure such that neuronal cells from patients with neuropsychiatric diseases can be
distinguished from healthy subjects;
h. A solution 8, comprising one or more fluorescent and/or enzymatic markers for
recognizing the identifiers of solution 7, until passage 5 at a temperature of 37 °C, in a 5%
CO2 atmosphere”; the recitation of claim 14, “The pharmaceutical combination according to claim 1, wherein the specific biomarkers are selected from labeled antibodies for the detection of spinophylline; labeled antibodies for detection of filamentous actin; anti-doublecortin antibodies for the detection of cell clusters; antibodies against nestin; and antibodies against Ki67”; and the recitation of claim 15, “The pharmaceutical combination according to claim 1, wherein the induced cellular response is associated with the mood disorder or a stage of said mood disorder”, the examiner notes that claim 1 is drawn to a product, a pharmaceutical combination of an NMDA receptor antagonist and a melatonin MT1 and MT2 receptor agonist. 
The above recitations are drawn to intended use of the product, a pharmaceutical combination of an NMDA receptor antagonist, ketamine, and the melatonin MT1 and MT2 receptor agonist, melatonin. If statements in a claim reciting the purposes or intended use of the claimed invention result in a structural difference between the claimed invention and prior art, the statements are part of the claim limitations; however, if the statements of intended use or intended purpose of the product doesn’t result in a structural difference, they are not part of the claim limitations. See MPEP 2111.02: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). As Benitez-King discloses a pharmaceutical combination comprising: an NMDA receptor antagonist agent, and a melatonin MT1 and MT2 receptor agonist agent, as active substances, the structural limitations of the claims are fully met by Benitez-King, and the statements of intended use don’t distinguish the claims from Benitez-King. Benitez-King therefore anticipates the claims. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benitez-King et. al., Neuropsychopharmacology, vol. 41, pp. S356-S358, publ. 2016, cited in the IDS, as applied to claims 1 and 11-15.
Claim 16 is drawn to the pharmaceutical combination according to claim 1, wherein the pharmaceutical combination is contained in a pharmaceutically acceptable composition.
Benitez-King discloses the combination of melatonin and ketamine, as discussed previously. In particular, Benitez-King discloses melatonin and ketamine were both delivered to the mice via i.p. (see pp. S357-S358, abstract T112). As Benitez-King discloses both melatonin and ketamine were delivered to mice by the same route of administration, to evaluate efficacy for depression, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claim, to have combined melatonin and ketamine in a single pharmaceutical composition, because it would have been considered prima facie obvious to have combined two compositions that are taught to share the same utility. See MPEP 2144.06(I): "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). The pharmaceutical composition of claim 16 would have therefore been prima facie obvious to a person of ordinary skill in the art, and one of ordinary skill in the art would have had a reasonable expectation of success, in consideration of the disclosure of Benitez-King.  


Information Disclosure Statement
The IDS filed on 11/30/20 has been considered. 


Conclusion
Claims 1 and 10-16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627